           Case 1:18-cv-12254 Document 9 Filed 12/28/18 Page 1 of 16



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF NEW YORK



BALLINASMALLA HOLDINGS LIMITED
and CORRIB OIL BIOFUELS, LLC,

                                Petitioners,
                                               Case No. 18-cv-12254
                    vs.

FCSTONE MERCHANT SERVICES, LLC
and INTL FCSTONE MARKETS, LLC
(f/k/a INTL HANLEY, LLC),

                              Respondents.



                  PETITION TO VACATE ARBITRATION AWARD

      Petitioners, Ballinasmalla Holdings Limited (“BHL”) and Corrib Oil Biofuels,

LLC (“Corrib Biofuels”), by and through their attorneys, Sallah Astarita & Cox, LLC,

hereby petition this Court for an order pursuant to 9 U.S.C. § 10, vacating in its entirety

the award issued by the American Arbitration Association on the 30 th day of November

2018 in favor of Respondents in the amount of $4,836,393.32 in damages and attorney’s

fees of $150,000.00, and granting such other and further relief as the Court deems just

and proper.

                                        PARTIES
            Case 1:18-cv-12254 Document 9 Filed 12/28/18 Page 2 of 16



       1.     Petitioner Corrib Biofuels is a New Jersey limited liability company that

distributes and manufactures oil and petrol products. At all relevant times, its main

office location was in Elizabeth, New Jersey.

       2.     Petitioner Ballinasmalla Holdings Limited is a company incorporated

under the laws of the Republic of Ireland. Its main office location is located in Galway,

Ireland.

       3.     Based upon information and belief, Respondent FCStone Merchant

Services, LLC (“FCStone Merchants”) is a Delaware limited liability company that

trades in a variety of physical commodities including various agricultural oils, animal

fats, grains and feed ingredients, coffee, cocoa, cotton and lumber. Its main office

location is Kansas City, Missouri.

       4.     Based upon information and belief, Respondent INTL FCStone Markets,

LLC (“INTL FCStone”) is an Iowa limited liability company, is a wholly owned

subsidiary of INTL FCStone, Inc., and engages in developing and executing over the

counter structured pricing products for consumers and producers of agricultural

commodities. Its products include seasonal flex price contracts and accumulator

contracts. Its main office location is Des Moines, Iowa.

                             JURISDICTION AND VENUE

       5.     Subject matter jurisdiction is present pursuant to 28 U.S.C. § 1332 as the

amount in controversy exceeds $75,000.00 and the parties are citizens of different states.
                Case 1:18-cv-12254 Document 9 Filed 12/28/18 Page 3 of 16



          6.      Further, Respondents have consented to jurisdiction of the Courts of New

York by way of the two arbitration agreements at issue in this case. (See, Merrill Lynch,

Pierce, Fenner & Smith, Inc. v Lecopulos, 553 F2d 842, 844 [2d Cir 1977].)

          7.      This Court represents the proper venue pursuant to 9 U.S.C. § 10 as the

award at issue was made within New York, New York.

                        FACTUAL AND PROCEDURAL BACKGROUND

          8.       The underlying dispute between the parties included an action in New

York State Court, and the arbitration at issue. For reasons that will become clear, the

two are intertwined and relevant to the matter now before this Court.

          The New York State Court Action1

          9.      On June 24, 2016, INTL FCStone filed a motion for summary judgment in

lieu of a complaint against Corrib Oil Company, LTD (“Corrib Oil”)2 in New York State

Court pursuant to N.Y. C.P.L.R. § 3213.

          10.     Therein INTL FCStone alleged that Corrib Oil. owed it money resulting

from swap transactions made on Corrib Oil’s behalf pursuant to an International Swaps

Dealer Association (ISDA) agreement.




1   INTL FCStone’s state court case will be referred to as the “New York State Court Action.”
2   It is important to note that Corrib Oil was not a party to the arbitration at issue and is a different entity
    than Corrib Oil Biofuels, LLC.
            Case 1:18-cv-12254 Document 9 Filed 12/28/18 Page 4 of 16



      11.    After hearing oral arguments, the New York State Court denied INTL

FCStone’s motion for summary judgment in lieu of the complaint and ordered that the

case proceed with INTL FCStone’s memorandum of law serving as the Complaint.

      12.    As a result of INTL FCStone’s intentional fraud throughout the parties’

relationship, and its breach of the ISDA agreement, Corrib Oil filed counterclaims for

negligence, breach of the ISDA agreement, breach of fiduciary duty, violations of the

Commodity Exchange Act, breach of the implied covenant of good faith and fair

dealing, common law fraud, and fraud in the inducement.

      13.    On August 7, 2017, INTL FCStone filed a second motion for summary

judgment as to all claims and counterclaims. The matter was fully briefed, the parties

appeared at oral argument, and as will be discussed later, the New York State Court

eventually issued a Decision and Order granting the motion for summary judgment.

      Concurrent Arbitration Claim

      14.    On the very same day that it filed its New York State Court Action, INTL

FCStone, along with FCStone Merchant, filed an arbitration claim with the American

Arbitration Association against BHL and Corrib Biofuels.

      15.    Although filed as a single action, Respondents’ arbitration claim

amounted to two separate actions. These were two separate claims involving

completely separate facts and never should have been filed as one.

      Soybean Oil Contract and Guaranty Claim
             Case 1:18-cv-12254 Document 9 Filed 12/28/18 Page 5 of 16



       16.    The first distinct dispute, which will be referred to as the “Soybean Oil

Contract and Guaranty Claim” was between FCStone Merchant, on one side, and

Corrib Biofuels and BHL on the other.

       17.    The alleged contract at issue involved the physical delivery of crude

degummed soybean oil to Corrib Biofuels processing plant, where it would be

converted into biodiesel and sold.

       18.    BHL agreed to act as guarantor in connection with Corrib Biofuels’

relationship with FCStone Merchant.

       19.    A dispute arose over the quality of certain deliveries made by FCStone

Merchant. Corrib Biofuels felt that FCStone Merchant failed to deliver what was

contracted for and the parties were unable to avoid arbitration.

       20.    In this portion of the arbitration, FCStone Merchant, alone, was

attempting to both establish the debt allegedly owed, and enforce its guaranty with

BHL.

       21.    This claim did not involve INTL FCStone at all. INTL FCStone was not a

party to the soybean oil contract or the guaranty with BHL.

       ISDA Guaranty Claim

       22.    The second distinct dispute, which will be referred to as the ISDA

Guaranty Claim, was between INTL FCStone and BHL, and was directly dependent on

the resolution of the New York State Court Action discussed above.
             Case 1:18-cv-12254 Document 9 Filed 12/28/18 Page 6 of 16



       23.    This claim did not involve FCStone Merchant or Corrib Biofuels in any

capacity.

       24.    Specifically, INTL FCStone was seeking to recover money that was

allegedly owed by Corrib Oil pursuant the ISDA agreement. The debt allegedly owed

under the ISDA Guaranty Claim was the very debt that INTL FCStone was trying to

establish in the New York State Court Action.

       25.    In response to the ISDA Guaranty claim, BHL argued that until such time

as there was a final resolution of the New York State Court Action there was no

indebtedness to recover pursuant to the guaranty.

       26.    Neither FCStone Merchant, nor Corrib Biofuels, was a party to the ISDA

Guaranty, and neither was involved in the transactions that formed the debt allegedly

owed pursuant to same. There was no reason for these two separate actions to be

brought together.

       INTL FCStone and FCStone Merchant Stay The ISDA Guaranty Claim Portion Of
       The Arbitration

       27.    Recognizing the merits of BHL’s argument regarding the ISDA Guaranty,

on April 26, 2017, INTL FCStone requested that the portion of the AAA arbitration

regarding the ISDA Guaranty be stayed until the “NY State Action adjudicates the

underlying liability.”
             Case 1:18-cv-12254 Document 9 Filed 12/28/18 Page 7 of 16



      28.     According to INTL FCStone, “staying the ISDA Guaranty Claim has only

virtues for both parties: it streamlines the issues, lowers costs for the parties, reduces

duplicitous discovery, and avoids potentially inconsistent judgments.”

      29.     Agreeing with the Claimant that there was no decision to be made under

the ISDA Guaranty until the New York State Court Action had reached a final

resolution, the Arbitrator issued an order stating that staying the ISDA Guaranty claim

until the New York State Court Action was adjudicated.

      30.     At this point, all parties and the Arbitrator were in agreement that there

was no debt upon which to enforce the guaranty until the New York State Action had

concluded.

      Partial Final Award Regarding The Soybean Contract and Guaranty Claim

      31.     Following the stay of the ISDA Guaranty Claim, the Soybean Contract and

Guaranty portion of the parties’ arbitration continued. On November 13 and 14, the

parties conducted hearings in connection with the Soybean Contract and Guaranty.

      32.     On March 9, 2018, the Arbitrator issued a “Partial Final Award.” Therein,

the Arbitrator ruled in Claimants’ favor as to the Soybean Oil Contract with Corrib

Biodiesel, and BHL’s Soybean Oil Guaranty.

      33.     During the hearing, Claimants’ counsel presented no evidence in

connection with their request for payment of $100,000.00 in attorney’s fees. No

timesheets, fee agreements, sworn statements, or testimony, or any other evidence of
             Case 1:18-cv-12254 Document 9 Filed 12/28/18 Page 8 of 16



attorney’s fees was provided. Put simply, Claimants’ counsel made a bare request for

$100,000.00 in fees, with nothing to support same.

       34.    Recognizing the utter failure of Claimants to present any evidence in

connection with their request for $100,000.00 in attorney’s fees at the hearing, the

Arbitrator ordered the Claimants to submit additional briefing regarding this issue.

Specifically, the Arbitrator requested that Claimants provide “[a] showing that the

$100,000 in attorneys’ fees that Claimants seek is ‘reasonable.’”

       35.    Claimants submitted their brief regarding attorney’s fees on March 21,

2018. Therein, Claimants did little more than recite the number of documents

exchanged in discovery, provide a total number of hours for the two attorney’s time

without any breakdown of how that time was spent, and attempt to puff up the

difficulty of what it had referred to throughout the arbitration as little more than a

“simple contract” case with “one fact to be established” or “one issue in this case.”

       36.    In response, Corrib Biofuels and BHL submitted their opposition to the

attorneys’ fees request. Therein, Corrib Biofuels and BHL highlighted the lack of any

documentation or sworn statement supporting the request.

       37.    Further, the opposition brief provided a discussion of the factors to be

considered when determining the reasonableness of fees. In re Estate of Freeman, 34

N.Y.2d 1, 9, 355 N.Y.S.2d 336, 341, 311 N.E.2d 480, 484 (1974) (the following factors are

to be considered when determining reasonableness of an attorney’s fee request – “time
            Case 1:18-cv-12254 Document 9 Filed 12/28/18 Page 9 of 16



and labor required, the difficulty of the questions involved, and the skill required to

handle the problems presented; the lawyer's experience, ability and reputation; the

amount involved and benefit resulting to the client from the services; the customary fee

charged by the Bar for similar services; the contingency or certainty of compensation;

the results obtained; and the responsibility involved.”

      38.    Corrib Biofuels and BHL also cited to controlling New York case law,

where attorney’s fees were denied or delayed because the requesting party failed to

provide any documentation to support the request. JPMorgan Chase Bank, N.A. v. S.I.

Wood Furniture Corp., 946 N.Y.S.2d 67, 67 (Sup. Ct.) (requiring submission of affidavits

and documentation in connection with a fee request); In re Pet Rack Distribs., Inc., 81

Misc. 2d 727, 730, 365 N.Y.S.2d 360, 363 (Cnty. Ct. 1975) (reserving decision on

attorney’s fees until documentation was submitted to support same); Filartex Fabrics Co.

v. N.Y. Credit Men's Adjustment Bureau, Inc., 80 Misc. 2d 665, 668, 364 N.Y.S.2d 687, 691

(Sup. Ct. 1974)(refusing to award attorney’s fees at the time because sums requested

were “inadequately supported.”).

      39.    It was clear that FCStone Merchant had mad only the most cursory

attempt at supporting its outlandish claim of $100,000 in connection with a two day

arbitration, involving 4 total witnesses, all of whom gave direct via written statement

well in advance of the hearing.
             Case 1:18-cv-12254 Document 9 Filed 12/28/18 Page 10 of 16



       40.     The Arbitrator did not issue a decision on Claimants’ request for

attorney’s fees for the Soybean Oil Contract and Guaranty Claim, electing to wait until

the issuance of the Final Award before doing so.

       The ISDA Guaranty Claim Is Dismissed, And Reinstated

       41.     In addition, the Arbitrator’s Partial Final Award also dismissed the ISDA

Guaranty claim because INTL FCStone had failed to provide any updates regarding

that claim prior to the close of the hearings for the Soybean Oil and Guaranty portion of

the arbitration.

       42.     On March 12, 2018, INTL FCStone requested that the arbitrator modify the

Partial Final Award and reinstate the ISDA Guaranty claim because the New York State

Court Action was still pending.

       43.     In response, BHL argued that the dismissal should stand, as that claim

never should have been filed as part of the arbitration in the first place. It did not

involve the other Claimant, FCStone Merchant, nor the other Respondent, Corrib

Biofuels. It was a dispute between INTL FCStone and BHL only, involved a completely

different set of underlying facts, and was completely dependent on the outcome of the

New York State Court Action.

       44.     In addition, BHL highlighted that if INTL FCStone’s summary judgment

motion in the New York State Court Action was denied, and that matter was to proceed

to trial, it could be years before the outcome would be fully decided and adjudicated,
             Case 1:18-cv-12254 Document 9 Filed 12/28/18 Page 11 of 16



       45.       BHL also argued that even if INTL FCStone was successful on its second

motion for summary judgment, Corrib Oil would be filing an appeal, and it would be

months, or possibly longer, before the appeal would be decided.

       46.       On April 9, 2018, a Decision and Order was issued in the New York State

Court Action granting INTL FCStone’s motion for summary judgment and dismissing

Corrib Oil’s counterclaims with prejudice, despite the fact that the parties had only

engaged in the most limited discovery and there remained countless genuine issues of

material fact.

       47.       On that same day, Corrib Biofuels and BHL counsel informed the

Arbitrator that it would be appealing the New York State Court’s order, and once again

highlighted that until such time as the appeal had concluded there was nothing to

recover under the ISDA Guaranty and requesting that the ISDA Guaranty Claim not be

reinstated until such time as the appeal had been decided.

       48.       On April 24, 2018, the Arbitrator issued prehearing Order No. 9 wherein

he ruled that a hearing would be held in connection with the ISDA Guaranty Claim,

wherein two points would be argued: (1) Whether Claimants’ claim against BHL as

guarantor under the Corrib Oil Guaranty should be reinstated; and (2) If so, whether

such claim should be granted or denied.

       49.       On April 27, 2018, Corrib Oil filed a Notice of Appeal with the New York

Supreme Court Appellate Division: First Department seeking reversal of the Decision
             Case 1:18-cv-12254 Document 9 Filed 12/28/18 Page 12 of 16



and Order granting INTL FCStone’s motion for summary judgment and dismissing

Corrib Oil’s counterclaims with prejudice in the New York State Court Action.

       50.      Corrib Oil is appealing the decision on numerous grounds, including that

almost no discovery had been conducted in the matter and there remain genuine issues

of material fact as to all of Corrib Oil’s counterclaims.

       51.      That matter is still pending before the Appellate Courts, and oral

argument is currently scheduled to be heard during the February 2019 term.

       The ISDA Guaranty Claim Arbitration

       52.      In advance of arbitration hearing on the ISDA Guaranty Claim, the parties

made prehearing submissions to the Arbitrator. In its prehearing brief BHL argued that

there is no indebtedness covered by the ISDA Guaranty because the New York State

Court Action was still pending in the appellate court and no final outcome had been

determined and therefore, the stay of the ISDA Guaranty Claim should remain in place,

or dismissed.

       53.      BHL also highlighted the very real potential for inconsistent judgments if

the Arbitrator issued a decision on the ISDA Guaranty claim while the appeal was still

pending.

       54.      If INTL FCStone recovers under the ISDA Guaranty Claim, and then

Corrib Oil is successful on appeal, apart from INTL FCStone being unjustly enriched as

a result, further litigation would be required in order for BHL to retrieve those funds.
             Case 1:18-cv-12254 Document 9 Filed 12/28/18 Page 13 of 16



       55.     In addition, BHL’s prehearing brief provided the legal test for

determining whether to proceed with a claim where the viability of the action was

dependent on the outcome of another proceeding.

       56.     Courts have faced similar situations, where related claims are brought in

two separate proceeding and stay the proceeding that could result in an inconsistent

decision. For example, in United Steelworkers of America v. Oregon Steel Mills, Inc. 7

322 F.3d 1222, 1227 (10th Cir. 2003) where the viability of the plaintiff’s action depended

on the outcome of another proceeding, the court set forth the factors to be considered in

whether to allow the second proceeding to go forward. Those factors are: (1) whether

the movants are likely to prevail in the related proceedings; (2) whether, absent a stay,

the movants will suffer irreparable harm; (3) whether the issuance of the stay will cause

substantial harm to the other parties to the proceeding; and (4) the public interest at

stake. See also, Rong Chen v. Yeung, 2011 NY Slip Op 21351, ¶ 5, 33 Misc. 3d 886, 892, 933

N.Y.S.2d 833, 838 (Sup. Ct.)

       57.     A hearing, lasting little more than two hours, was held on the ISDA

Guaranty claim. During which the parties each presented one witness, whose direct

testimony was given via written statement submitted long before the hearing.

       58.     Following the hearing, the parties submitted post-hearing briefs. Therein,

BHL once again highlighted the risk of inconsistent judgments, the case law cited

above, and the possible requirement of additional litigation if an award was given in
             Case 1:18-cv-12254 Document 9 Filed 12/28/18 Page 14 of 16



favor of INTL FCStone and then Corrib Oil’s appeal granted in the New York State

Court Action.

       59.     Despite there being no discussion of any kind regarding attorney’s fees

during the hearing for the ISDA Guaranty claim, INTL FCStone made a request for

$100,000.00 in attorney’s fees in its post-hearing submission without documentation

supporting the request, or even providing the Court with the number of hours it spent

on the matter.

       60.     The ISDA Guaranty claim was stayed for over a year, involved a two page

contract, almost no discovery, and two witnesses, whose direct testimony was made by

written statement well in advance of the hearing.

       61.     INTL FCStone did not, and has not, provided any documentation (i.e.,

timesheets and invoices) or sworn statements to support such an outlandish request.

Nor has INTL FCStone even stated the number of billing hours it spent in connection

with the enforcement of the guaranty.

       The Final Award

       62.     On November 30, 2018, the Arbitrator issued a Final Award in the

underlying arbitration. In connection with the Soybean Oil Contract and Guaranty

claim, the Arbitrator found Corrib Biofuels and BHL jointly liable to FCStone Merchant

for $360,128.50 pursuant to the Soybean Oil Sales Contract and Guaranty, plus interest

of $47,848.50, and attorney’s fees of $100,000.
             Case 1:18-cv-12254 Document 9 Filed 12/28/18 Page 15 of 16



       63.     In connection with the ISDA Guaranty claim, the Arbitrator found BHL

liable for “the amount awarded by the New York State Court (i.e., US$3,415,320.38, plus

interest of US$861,502.87),” plus $50,000 in attorney’s fees.

                        BASIS FOR VACATUR OF THE AWARD

       64.     Pursuant to 9 U.S.C. § 10(a), “the United States Court in and for the

district wherein the award was made may make an order vacating the award upon the

application of any party to the arbitration . . . (4) where the arbitrators exceeded their

powers, or so imperfectly executed them that a mutual, final and definite award upon

the subject matter submitted was not made.”

       65.     In addition, this Court should set aside the Final Award as it was

rendered in manifest disregard of the law.

       66.     The Final Award has created the real potential that further litigation will

be required if Corrib Oil’s appeal is granted. This has prevented the parties from

receiving a final and definite award on the subject matter.

       67.     Further, the Arbitrator disregarded controlling law as to two key issues in

this matter; (1) not staying his decision on the ISDA Guaranty claim until the New York

State Court Action was complete; and (2) the decision to award attorney’s fees without

any documentation or sworn statement to support the reasonableness of same.
               Case 1:18-cv-12254 Document 9 Filed 12/28/18 Page 16 of 16



         68.     Accordingly, for the foregoing reasons and those set forth in the

Memorandum of Law in Support of Petition to Vacate, Petitioners are entitled to an

order vacating the Final Award in its entirety.

         WHEREFORE, Petitioners hereby respectfully petition this Court for an order

pursuant to 9 U.S.C. § 10:

                 1) Vacating the Final Award; and

                 2) Granting such other relief as is deemed just and proper.



Dated:           Verona, New Jersey               SALLAH ASTARITA & COX, LLC
                 December 27, 2018



                                                  s/ Michael D. Handelsman
                                                  Mark J. Astarita, Esq.
                                                  Michael D. Handelsman, Esq.
                                                  Attorneys for Petitioners
                                                  60 Pompton Avenue
                                                  Verona, New Jersey 07044
                                                  (973) 559-5566
                                                  mja@sallahlaw.com
                                                  mdh@sallahlaw.com
